Case 7:20-cv-00424-NKM-JCH Document 22 Filed 08/31/20 Page 1 of 7 Pageid#: 198



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

 AUDREL JACK WATSON, JR.,                                )
     Petitioner,                                         )         Civil Action No. 7:20cv00424
                                                         )
 v.                                                      )         MEMORANDUM OPINION
                                                         )
 WARDEN,                                                 )         By: Norman K. Moon
     Respondent.                                         )         Senior United States District Judge

          Audrel Jack Watson, Jr., a Virginia inmate proceeding pro se, filed a petition for a writ of

 habeas corpus, pursuant to 28 U.S.C. § 2254, in the United States District Court for the Eastern

 District of Virginia. That court directed that he file an amended petition, which would be the

 “sole petition” in the case (Dkt. No. 4 at 2), and which Watson filed. (Dkt. No 11.) That court

 then transferred the case here, because the criminal judgments that Watson challenges are from

 Rockingham County Circuit Court, within the Western District of Virginia. (Dkt. No. 17.) By

 order entered July 23, 2020, the court notified Watson that his petitions appeared to be untimely.

 Although Watson had addressed issues of timeliness in his amended petition, the court gave him

 another opportunity to respond with any additional information or argument on the timeliness of

 the petition. (Dkt. No. 19.) See Hill v. Braxton, 277 F.3d 701, 706–07 (4th Cir. 2002) (district

 court may sua sponte dismiss habeas petition based on limitations after first giving petitioner an

 opportunity to address the issue). Watson filed a response. (Dkt. No. 20.)

              Upon review of the petition and pertinent state court records, it is evident that Watson’s

 petition is untimely. For this reason, the case must be summarily dismissed without prejudice

 pursuant to Rule 4 of the Rules Governing § 2254 Cases. 1

          Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a one-year statute

 of limitations applies when a person in custody pursuant to the judgment of a state court files a



          1
             A petition may be dismissed pursuant to Rule 4 if it is clear from the petition that a petitioner is not
 entitled to relief.
Case 7:20-cv-00424-NKM-JCH Document 22 Filed 08/31/20 Page 2 of 7 Pageid#: 199



 federal petition for a writ of habeas corpus. 28 U.S.C. § 2244(d)(1)(A)–(D).

        This statute of limitations runs from the latest of:

                (A) the date on which the judgment became final by the conclusion of direct
                review or the expiration of the time for seeking such review;

                (B) the date on which the impediment to filing an application created by State
                action in violation of the Constitution or laws of the United States is removed, if
                the applicant was prevented from filing by such State action;

                (C) the date on which the constitutional right asserted was initially recognized by
                the Supreme Court, if the right has been newly recognized by the Supreme Court
                and made retroactively applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims presented could
                have been discovered through the exercise of due diligence.

 28 U.S.C. § 2244(d)(1).

        Watson challenges convictions out of Rockingham County Circuit Court for various

 charges, and he was sentenced on all of those charges on October 22, 2007. He did not appeal.

 Instead, in May 2017, approximately ten years later, he filed a petition for review, as discussed in

 more detail below in the state circuit court.

        Under § 2244(d)(1)(A), Watson’s conviction became final, and the federal habeas

 limitations period began to run, in November 2007, when his thirty-day period to appeal expired.

 See Va. S. Ct. R. 5A:6 (providing that a defendant has thirty days after entry of judgment to note

 an appeal). Watson did not file any appeals and did not file any habeas action, either in state

 court or in this court, within the year that followed. Watson’s petition here was signed on May

 20, 2020. Using that as the filing date, his petition was filed more than a decade after the

 limitations period expired under § 2244(d)(1)(A) and clearly is untimely.

        Watson eventually filed some challenges to his convictions and sentences, beginning in




                                                   2
Case 7:20-cv-00424-NKM-JCH Document 22 Filed 08/31/20 Page 3 of 7 Pageid#: 200



 May 2017. One was addressed by the Supreme Court of Virginia (“SCV”) in a 2019 decision, 2

 which also discusses the procedural history of those challenges. Specifically, in in

 Commonwealth v. Watson, 827 S.E.2d 778 (Va. 2019), cert. denied, 140 S. Ct. 2583 (2020), the

 court gave the following background:

                  In 2007, [Watson] was convicted on Alford pleas to several
                  offenses, including four counts of using a firearm in the
                  commission of a felony . . . The circuit court sentenced him to a
                  term of three years’ imprisonment for each count, to be served
                  consecutively.

                  Ten years later, Watson filed a motion to vacate three of the four
                  sentences imposed upon him as void ab initio. He noted that the
                  statute imposed a mandatory minimum term of five years’
                  imprisonment for any second or subsequent offense.
                  Consequently, he asserted, three of his three-year sentences are
                  void ab initio for being shorter than the statutorily-prescribed five-
                  year minimum.

 Id. at 778.

         The circuit court agreed with Watson, entered an order granting Watson’s motion to

 vacate those sentences, and reopened the relevant criminal cases for further proceedings. Id.

 The Commonwealth was granted an appeal. In its decision, the SCV disagreed with the circuit

 court’s determination that the judgments were void ab initio. Instead, it concluded that they were

 merely voidable. Id. at 781. Reasoning that circuit court thus lacked jurisdiction under Rule 1:1

 to consider Watson’s motion to vacate, the SCV vacated the lower judgment granting the motion

 and reopening the associated criminal cases. Id.

         Watson’s argument that his federal habeas petition is timely is intertwined with that

 decision. Specifically, he argues that the SCV was incorrect about his judgment being only



         2
            The SCV handed down a separate decision in Watson’s case the same day, but it is not relevant here. See
 Watson v. Commonwealth, 827 S.E.2d 782 (2019) (concluding that Watson lacked standing to seek vacatur of
 sentences imposed on other felons and that those other felons were necessary parties to his motion).

                                                         3
Case 7:20-cv-00424-NKM-JCH Document 22 Filed 08/31/20 Page 4 of 7 Pageid#: 201



 voidable and not void ab initio. From there, he reasons that “there is no expiration” and “no

 deadline” to seek judicial or collateral review on “void ab initio” judgments. (Dkt. No. 20 at 1.)

 He contends that this is supported by the fact that the circuit court (and ultimately the SCV)

 addressed his claims, even years after the initial judgment.

        Watson’s argument is unpersuasive. As an initial matter, he ignores the SCV’s ruling,

 including its determination that the circuit court did not have authority to consider his motion to

 vacate or to reopen the criminal proceedings. But even if he is correct, and his judgment is void

 ab initio, a number of other courts have held that federal habeas petitions challenging the validity

 of the underlying judgment—and even as void ab initio—still must comply with the applicable

 statute of limitations. In Frazier v. Moore, 252 F. App’x 1 (6th Cir. 2007), for example, the

 court reasoned:

                [E]ven if Frazier is correct that . . . his judgment was defective,
                that does not lead to the conclusion that there was no judgment for
                the purpose of § 2244(d)’s one year statute of limitations. Many of
                the petitions cognizable on federal habeas review challenge the
                validity of the underlying state court judgment. The fact that the
                state court judgment may have been procured in violation of state
                or federal law does not, however, render the judgment null
                under § 2244(d). This is revealed by an examination of § 2244(d)
                and the practice that has developed thereunder. First, the language
                of the statute requires only custody “pursuant to the judgment of a
                state court.” Nothing in the text requires that the judgment be valid
                under state or federal law.

                Furthermore, the validity of a judgment as a matter of state law is
                for the state to determine. Federal courts only adjudicate questions
                of federal law. See Bell v. Arn, 536 F.2d 123, 125 (6th Cir. 1976).
                To the extent that Frazier claims that the Ohio judgment is invalid
                under state law, that claim is not cognizable on habeas review.

 Id. at 5–6; Hackett v. Bradshaw, No. 1:12-CV-00737, 2012 WL 6869833, at *6 (N.D. Ohio Dec.

 4, 2012), report and recommendation adopted, 2013 WL 179403 (N.D. Ohio Jan. 16, 2013)

 (discussing and following Frazier).

        In Gore v. Gordy, No. 516CV01265, 2017 WL 1018735 (N.D. Ala. Mar. 16, 2017), the
                                             4
Case 7:20-cv-00424-NKM-JCH Document 22 Filed 08/31/20 Page 5 of 7 Pageid#: 202



 court held the same in addressing petitioner’s argument that his state court judgement was “void

 ab initio”:

                That Gore repeatedly asserts that the state court acted without
                jurisdiction and that its judgment was therefore “void ab initio”
                simply does not make it so. The judicial tribunal that imposed the
                criminal judgment in Gore’s case is a duly constituted Alabama
                state circuit court that had subject-matter jurisdiction to hear and
                determine the felony charge against him. See Ala. Code § 12-11-
                30; Ex parte Seymour, 946 So. 2d 536, 538-39 (Ala. 2006). As the
                magistrate judge explained in the R&R, Gore’s habeas petition is
                plainly governed by 28 U.S.C. § 2254 and is therefore subject to
                the restrictions imposed on such petitions, including the one-year
                limitations period of 28 U.S.C. § 2244(d)(1). And as the
                magistrate judge further recognized, that statute of limitations
                makes no exception for claims going to the jurisdiction of the state
                court that imposed the judgment.

 Id. at *1; see also Loyd v. Virginia, No. 1:11CV1327, 2012 WL 12973671, at *1 (E.D. Va. Mar.

 7, 2012) (rejecting petitioner’s argument that his judgment, which he claims was void ab initio,

 could be challenged at any time and thus was not subject to the one-year limitations period);

 Breese v. Maloney, 322 F. Supp. 2d 109, 111–12 (D. Mass. 2004) (same). Consistent with these

 courts, I conclude that Watson’s arguments about his “void ab initio” judgment cannot render his

 federal habeas petition timely under § 2244(d)(1)(A).

         Watson also appears to be arguing that his petition should be deemed timely under

 subsection (D). In particular, he states that “due to mental illness,” he was unable to discover the

 factual predicates of his claims and that he acted with “due diligence” once his mental illness

 resolved. (Am. Pet. 14.) In his recently filed document, he attempts to incorporate a copy of his

 204-page “motion to withdraw all pleas” he filed in the circuit court, although he does not

 provide the document. He claims, though, that his mental illness did not subside sufficiently for

 him to adequately pursue collateral relief for about ten years after he was sentenced.

         Even crediting Watson’s factual assertions on this issue, the one-year limitations period

 would have begun in 2017. He still did not file here until three years later. Indeed, he filed his
                                                 5
Case 7:20-cv-00424-NKM-JCH Document 22 Filed 08/31/20 Page 6 of 7 Pageid#: 203



 state petition in 2017 raising these same issues, and so he knew the factual predicates of his

 claim by that date, at the latest. Despite that, he did not file in this court until May 2020. This

 was not the earliest he could have filed with due diligence. Thus, his petition is not timely under

 this provision, either.

         In conjunction with his request for application of subsection (D), Watson argues that his

 time-period should be tolled while his state proceedings occurred. But a state petition filed after

 the federal time-limit has passed does not toll the federal period. See Ferguson v. Palmateer,

 321 F.3d 820, 823 (9th Cir. 2003) (“[S]ection 2244(d) does not permit the reinitiation of the

 limitations period that has ended before the state petition was filed.”); Webster v. Moore, 199

 F.3d 1256, 1259 (11th Cir. 2000) (holding that a state post-conviction motion filed after

 expiration of the limitations period cannot toll the period, because there is no period remaining to

 be tolled); Rashid v. Khulmann, 991 F. Supp. 254, 259 (S.D.N.Y. 1998) (“Once the limitations

 period is expired, collateral petitions can no longer serve to avoid a statute of limitations.”).

 Additionally, it is well-established that an untimely filed state petition does not toll the federal

 limitations period under § 2244(d)(2) because it is not “properly filed.” Pace v. DiGuglielmo,

 544 U.S. 408, 414 (2005).

         Watson’s references to his long-standing mental illness may also be construed as a

 request for equitable tolling. 3 Equitable tolling is proper only in “those rare instances where—

 due to circumstances external to the party’s own conduct—it would be unconscionable to

 enforce the limitation period against the party and gross injustice would result.” See Rouse v.

 Lee, 339 F.3d 238, 246 (4th Cir. 2003) (citing Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir.

 2000)). The petitioner must demonstrate that some action by the respondent or “some other


         3
             Watson does not contend that he is actually innocent of his convictions, McQuiggin v. Perkins, 569 U.S.
 383, 386 (2013), which—if he could satisfy the stringent requirements for a threshold showing—also might allow
 him to an otherwise untimely petition.
                                                          6
Case 7:20-cv-00424-NKM-JCH Document 22 Filed 08/31/20 Page 7 of 7 Pageid#: 204



 extraordinary circumstance beyond his control prevented him from complying with the statutory

 time limit,” despite his exercise of “reasonable diligence in investigating and bringing the

 claims.” Harris, 209 F.3d at 330. An inmate asserting equitable tolling “bears a strong burden

 to show specific facts” demonstrating that he fulfills both elements of the test. Yang v.

 Archuleta, 525 F.3d 925, 928 (10th Cir. 2008).

        As the Fourth Circuit has explained, “equitable tolling as a result of a petitioner’s mental

 condition” is only appropriate “in cases of profound mental incapacity.” United States v. Sosa,

 364 F.3d 507, 512 (4th Cir. 2004). In so reasoning, Sosa cited to a Ninth Circuit case that

 referenced circumstances such as “institutionalization or adjudged mental incompetence.” Id

 (citing Grant v. McDonnell Douglas Corp., 163 F.3d 1136, 1138 (9th Cir. 1998)). Watson’s

 petition before this court does not provide any such specifics as to his mental condition, nor does

 he provide details showing he was profoundly incapacitated for more than a decade.

        Even if equitable tolling for some period of time was warranted due to his mental illness,

 however, he admits that his illness resolved at about 2017. He has not provided any explanation

 as to why, using reasonable diligence at that point, see Harris, 209 F.3d at 330, he could not file

 his federal petition until three years later. Again, then, equitable tolling cannot render Watson’s

 petition timely.

        For the foregoing reasons, I conclude that Watson’s petition is time-barred and must be

 dismissed.

        An appropriate order will be entered.

        ENTER: This 31st
                    ___day of August, 2020.




                                                  7
